TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00388-CR


Robert Haywood, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 2040917, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a judgment of conviction for theft.  The reporter's record
has not been filed and is overdue.  We are advised by the court reporter that no arrangement for
payment has been made and that no attorney has been appointed on appeal.
Appellant was found to be indigent prior to trial and Mr. John Butler was appointed
to represent him "until the case is concluded, including appeals."  There is no order appointing
substitute counsel and Butler remains attorney of record.  See Tex. Code Crim. Proc. Ann. art.
26.04(j)(2) (West Supp. 2003).  Appellant filed a pro se notice of appeal.
The district court is instructed to determine whether appellant is presently indigent
and to make a written finding of fact.  If the court is of the opinion that appellant remains
indigent, the court shall direct the court reporter to prepare the reporter's record at no cost to
appellant and take all necessary steps to assure that appellant is effectively represented by counsel,
including appointing new counsel for the appeal if necessary.  A copy of all findings and orders
shall be forwarded to the Clerk of this Court in a supplemental clerk's record no later than
October 15, 2004.
It is ordered September 23, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish